
	
		II
		111th CONGRESS
		1st Session
		S. 587
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish a Western Hemisphere Energy Cooperation
		  Forum to establish partnerships with interested countries in the hemisphere to
		  promote energy security through the accelerated development of sustainable
		  biofuels production and energy alternatives, research, and infrastructure, and
		  for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Western Hemisphere Energy
			 Compact.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Western Hemisphere Energy Cooperation
				Forum.
					Sec. 5. United States-Brazil biofuels partnership.
					Sec. 6. International agricultural extension
				programs.
					Sec. 7. Biofuels feasibility studies.
					Sec. 8. Regional development banks.
					Sec. 9. Carbon credit trading mechanisms.
					Sec. 10. Energy crisis response preparedness.
					Sec. 11. Energy foreign assistance.
					Sec. 12. Energy public diplomacy.
					Sec. 13. Report.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The engagement of
			 the United States Government on energy issues with governments of willing
			 countries in the Western Hemisphere is a strategic priority because such
			 engagement can help to—
				(A)reduce the
			 potential for conflict over energy resources;
				(B)maintain and
			 expand reliable energy supplies;
				(C)expand the use of
			 renewable energy; and
				(D)reduce the
			 detrimental effects of energy import dependence.
				(2)Several nations
			 in the Western Hemisphere, including Brazil, Canada, Mexico, the United States,
			 and Venezuela, are important for global energy security and climate change
			 mitigation.
			(3)Current energy
			 dialogues and agreements should be expanded and refocused, as needed, to meet
			 the challenges described in paragraph (1).
			(4)Countries in the
			 Western Hemisphere can most effectively meet their common needs for energy
			 security and sustainability through partnership and cooperation. Cooperation
			 between governments on energy issues will enhance bilateral and regional
			 relationships among countries in the Western Hemisphere. The Western Hemisphere
			 is rich in natural resources, including biomass, oil, natural gas, and coal,
			 and there are significant opportunities for the production of renewable energy,
			 including hydroelectric, solar, geothermal, and wind power. Countries in the
			 Western Hemisphere can provide convenient and reliable markets for their own
			 energy needs and for foreign trade in energy goods and services.
			(5)Development of
			 sustainable energy alternatives in countries in the Western Hemisphere can
			 improve energy security, balance of trade, and environmental quality, and can
			 provide markets for energy technology and agricultural products.
			(6)Brazil and the
			 United States have led the world in the production of ethanol. Deeper
			 cooperation on biofuels with other countries in the hemisphere would extend
			 economic, security, and political benefits. The Government of the United States
			 has actively worked with the Government of Brazil to develop a strong biofuels
			 partnership and to increase the production and use of biofuels. On March 9,
			 2007, the Memorandum of Understanding Between the United States and Brazil to
			 Advance Cooperation on Biofuels was signed in Sao Paulo, Brazil.
			(7)Private sector
			 partnership and investment in all sources of energy is critical to providing
			 energy security in the Western Hemisphere. Several countries in the Western
			 Hemisphere have endangered their investment climate. Other countries in the
			 Western Hemisphere have been unable to make reforms necessary to create
			 investment climates necessary to increase the domestic production of
			 energy.
			(8)It is the policy
			 of the United States to promote free trade in energy among countries in the
			 Western Hemisphere, which would—
				(A)help support a
			 growing energy industry;
				(B)create jobs that
			 benefit development and alleviate poverty;
				(C)increase energy
			 security through supply diversification; and
				(D)strengthen
			 integration among countries in the Western Hemisphere through closer
			 cooperation.
				3.DefinitionsIn this Act:
			(1)BiofuelThe
			 term biofuel means any liquid fuel that is derived from
			 biomass.
			(2)BiomassThe
			 term biomass means any organic matter that is available on a
			 renewable or recurring basis, including agricultural crops, trees, wood, wood
			 wastes and residues, plants (including aquatic plants), grasses, residues,
			 fibers, animal wastes, municipal wastes, and other waste materials.
			(3)Partner
			 countryThe term partner country means a country
			 that has agreed to conduct a biofuels feasibility study under section 7.
			(4)Regional
			 development bankThe term regional development bank
			 means the African Development Bank, the Inter-American Development Bank, the
			 Andean Development Corporation, the European Bank for Reconstruction and
			 Development, and the Asian Development Bank.
			4.Western
			 Hemisphere Energy Cooperation Forum
			(a)EstablishmentThe
			 Secretary of State, in coordination with the Secretary of Energy, shall seek to
			 establish a ministerial forum with countries in the Western Hemisphere to be
			 known as the Western Hemisphere Energy Cooperation Forum (in this subsection
			 referred to as the Energy Forum).
			(b)PurposesThe
			 purposes of the Energy Forum shall be to—
				(1)strengthen
			 relationships between countries of the Western Hemisphere through cooperation
			 on energy issues;
				(2)enhance
			 cooperation, including information and technology cooperation, between major
			 energy producers and major energy consumers in the Western Hemisphere;
				(3)explore
			 possibilities for countries in the Western Hemisphere to work together to
			 promote renewable energy production (particularly in biofuels) and to lessen
			 dependence on oil imports without reducing food security;
				(4)ensure the energy
			 supply is sufficient to facilitate continued economic, social, and
			 environmental progress in the countries of the Western Hemisphere;
				(5)provide an
			 opportunity for open dialogue and joint commitments among partner countries and
			 with private industry;
				(6)provide partner
			 countries the flexibility necessary to cooperatively address broad challenges
			 posed to the energy supply of the Western Hemisphere and to find solutions that
			 are politically acceptable and practical in policy terms; and
				(7)improve
			 transparency in the energy sector.
				(c)ActivitiesThe
			 Secretary of State, together with the Secretary of Energy, shall seek to
			 implement, in cooperation with partner countries—
				(1)an energy crisis
			 initiative that will promote national and regional measures to respond to
			 temporary energy supply disruptions, including participation in a Western
			 Hemisphere energy crisis response mechanism in accordance with section
			 9(b);
				(2)an energy
			 sustainability initiative to facilitate the long-term security of the energy
			 supply by fostering reliable sources of energy and improved energy efficiency,
			 including—
					(A)developing,
			 deploying, and commercializing technologies for producing sustainable renewable
			 energy within the Western Hemisphere;
					(B)promoting
			 production and trade in sustainable energy, including energy from
			 biomass;
					(C)facilitating
			 investment, trade, and technology cooperation in energy infrastructure,
			 petroleum products, natural gas (including liquefied natural gas), and energy
			 efficiency (including automotive efficiency), cleaner fossil energy, renewable
			 energy, and carbon sequestration technologies;
					(D)promoting
			 regional infrastructure and market integration;
					(E)developing
			 effective and stable regulatory frameworks;
					(F)developing policy
			 instruments to encourage the use of renewable energy and improved energy
			 efficiency;
					(G)establishing
			 educational training and exchange programs between partner countries;
					(H)identifying and
			 removing barriers to trade in technology, services, and commodities;
					(I)promoting
			 dialogue and common measures of environmental sustainability for energy
			 practices; and
					(J)mapping potential
			 energy resources from hydrocarbons, hydrokinetic, solar, wind, biomass, and
			 geothermal;
					(3)an energy for
			 development initiative to promote energy access for underdeveloped areas
			 through energy policy and infrastructure development, including—
					(A)increasing access
			 to energy services for the poor;
					(B)improving energy
			 sector market conditions;
					(C)promoting rural
			 development though biomass and other renewable energy production and
			 use;
					(D)increasing
			 transparency of, and participation in, energy infrastructure projects;
					(E)promoting
			 development and deployment of technology for clean and sustainable energy
			 development, including biofuel and clean coal technologies;
					(F)facilitating the
			 use of carbon sequestration methods in agriculture and forestry, including
			 facilitating participation in international carbon markets; and
					(G)developing
			 microenergy opportunities;
					(4)a climate change
			 mitigation and adaptation initiative, including activities such as—
					(A)coordinating
			 regional public and private partnerships for greenhouse gas reduction;
					(B)identifying
			 opportunities and facilitating mechanisms for forest preservation and
			 reclamation;
					(C)sharing best
			 practices in energy policy formulation and execution;
					(D)identifying areas
			 at severe risk for climate change, such as drought, flooding, and other
			 environmental phenomena that could lead to crisis;
					(E)identifying areas
			 in need of agricultural innovation to prepare for climate change, including
			 using biotechnology where appropriate; and
					(F)cataloging
			 greenhouse gas emissions in the Western Hemisphere, including private sector
			 reporting; and
					(5)the increase use
			 of biofuels based on the studies provided by each partner country under section
			 7.
				(d)ImplementationIt
			 is the sense of Congress that—
				(1)all partner
			 countries should meet at least once every year;
				(2)partner countries
			 should meet on a subregional basis, as needed; and
				(3)civil society,
			 indigenous populations, and private industry representatives should be integral
			 to the activities of the Energy Forum.
				(e)Western
			 hemisphere energy industry group
				(1)AuthorityThe
			 Secretary of State, in coordination with the Secretary of Commerce and the
			 Secretary of Energy, shall seek to establish a Western Hemisphere Energy
			 Industry Group (in this subsection referred to as the Energy
			 Group) within the Energy Forum. The Energy Group should include
			 representatives from industry and governments in the Western Hemisphere.
				(2)PurposesThe
			 purposes of the Energy Group are to—
					(A)increase
			 public-private partnerships;
					(B)foster private
			 investment;
					(C)enable countries
			 in the Western Hemisphere to devise energy agendas that are compatible with
			 industry capacity and cognizant of industry goals; and
					(D)promote
			 transparency in financial flows in the extractive industries in accordance with
			 the principles of the Extractive Industries Transparency Initiative.
					(3)Discussion
			 topicsIt is the sense of Congress that the Energy Group
			 should—
					(A)promote a secure
			 investment climate;
					(B)research and
			 deploy biofuels and other alternative fuels and clean electrical production
			 facilities, including clean coal and carbon capture and storage;
					(C)develop and
			 deploy energy efficient technologies and practices in the industrial,
			 residential, and transportation sectors;
					(D)invest in oil and
			 natural gas production and distribution;
					(E)maintain
			 transparency of data relating to energy production, trade, consumption, and
			 reserves;
					(F)promote biofuels
			 research; and
					(G)establish
			 training and education exchange programs.
					(f)Oil and natural
			 gas working group
				(1)EstablishmentThe
			 Secretary of State and the Secretary of Energy shall seek to establish an Oil
			 and Gas Working Group within the Energy Forum or the Energy Group.
				(2)PurposeThe
			 purpose of the Oil and Gas Working Group shall be to strengthen dialogue
			 between international oil companies, national oil companies, and civil society
			 groups on issues relating to international standards on transparency, social
			 responsibility, and best practices in leasing and management of oil and natural
			 gas projects.
				(g)AppropriationThere
			 are authorized to be appropriated to the Secretary of State $6,000,000 for
			 fiscal year 2010 to carry out this section.
			5.United
			 States-Brazil biofuels partnership
			(a)In
			 generalThe Secretary of State, in coordination with the
			 Secretary of Energy, shall work with the Government of Brazil to—
				(1)coordinate
			 efforts to promote the production and use of biofuels among countries in the
			 Western Hemisphere, giving preference to those countries that are among the
			 poorest and most dependent on petroleum imports, including—
					(A)coordinating the
			 biofuels feasibility studies described in section 7;
					(B)collaborating on
			 policy and regulatory measures to—
						(i)promote domestic
			 biofuels production and use, including related agricultural and environmental
			 measures;
						(ii)reform the
			 transportation sector to increase the use of biofuels, increase efficiency,
			 reduce emissions, and integrate the use of advanced technologies; and
						(iii)reform fueling
			 infrastructure to allow for the use of biofuels and other alternative
			 fuels;
						(2)invite the
			 European Union, China, India, South Africa, Japan, and other interested
			 countries to join in and expand existing international efforts to promote the
			 development of a global strategy to create global biofuels markets and promote
			 biofuels production and use in developing countries;
				(3)assess the
			 feasibility of working with the World Bank and relevant regional development
			 banks regarding—
					(A)biofuels
			 production capabilities; and
					(B)infrastructure,
			 research, and training related to such capabilities; and
					(4)develop a joint
			 and coordinated strategy regarding the construction and retrofitting of
			 pipelines and terminals near major fuel distribution centers, coastal harbors,
			 and railroads.
				(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of State $6,000,000 for fiscal year 2010 to carry out this
			 section.
			6.International
			 agricultural extension programs
			(a)In
			 generalThe Secretary of
			 Agriculture shall work with the Government of Brazil, the Government of Canada,
			 and other governments of partner countries, to facilitate joint agricultural
			 extension activities related to biofuels crop production, biofuels production,
			 and the measurement and reduction of greenhouse gas emissions.
			(b)Educational
			 grantsThe Secretary of Energy, in coordination with the
			 Secretary of State and the Secretary of Agriculture, and in collaboration with
			 the Government of Brazil, shall establish a grant program to finance advanced
			 biofuels research and collaboration between academic and research institutions
			 in the United States and Brazil.
			(c)Funding
			 sources
				(1)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 fiscal year 2010—
					(A)to the Secretary
			 of Agriculture, $10,000,000 to carry out subsection (a); and
					(B)to the Secretary
			 of Energy, $14,000,000 to carry out subsection (b).
					(2)Supplemental
			 funding sourcesThe Secretary of State shall work with the
			 Government of Brazil, the government of each partner country, regional
			 development banks, the Organization of American States, and other interested
			 parties to identify supplemental funding sources for the biofuels feasibility
			 studies described in section 7.
				7.Biofuels
			 feasibility studies
			(a)In
			 generalThe Secretary of State, in consultation with the
			 Secretary of Energy, shall work with each partner country to conduct a study to
			 determine the feasibility of increasing the production and use of biofuels in
			 each such country.
			(b)Analysis of the
			 energy policy frameworkThe study conducted under subsection (a)
			 shall analyze—
				(1)the energy policy
			 of the partner country, particularly the impact of such policy on the promotion
			 of biofuels; and
				(2)the status and
			 impact of any existing biofuels programs of the country.
				(c)Assessment of
			 demandThe study conducted under subsection (a) shall assess,
			 with respect to the partner country—
				(1)the quantitative
			 and qualitative current and projected demand for energy by families, villages,
			 industries, public transportation infrastructure, and other energy
			 consumers;
				(2)the future demand
			 for heat, electricity, and transportation;
				(3)the demand for
			 high-quality transportation fuel;
				(4)the local market
			 prices for various energy sources; and
				(5)the employment,
			 income generation, and rural development opportunities from the biofuels
			 industry.
				(d)Assessment of
			 resourcesThe study conducted under subsection (a) shall—
				(1)assess the
			 present and future biomass resources that are available in each geographic
			 region of the partner country to meet the demand assessed under subsection
			 (c);
				(2)include a plan
			 for increasing the availability of existing biomass resources in the country;
			 and
				(3)include a plan
			 for developing new, sustainable biomass resources in the country, including
			 wood, manure, agricultural residues, sewage, and organic waste.
				(e)Analysis of
			 available technologies systemsBased on the assessments described
			 in subsections (c) and (d), the study for each partner country shall—
				(1)analyze available
			 technologies and systems for using biofuels in the country, including—
					(A)converting
			 biomass crops and agroforestry residues into pellets and briquettes;
					(B)using
			 low-pollution stoves;
					(C)engaging in
			 biogas production;
					(D)engaging in
			 charcoal and activated coal production;
					(E)engaging in
			 biofuels production;
					(F)using combustion
			 and co-combustion technologies; and
					(G)using biofuels
			 technologies in various geographic regions;
					(2)analyze the
			 economic viability of biomass technologies in the country; and
				(3)compare the
			 technologies and systems in the country relating to biofuels with the
			 technologies and systems for conventional energy supplies to determine if
			 biofuels technology is cost-effective, low-maintenance, and socially
			 acceptable, and the impact of biofuels on economic development.
				(f)Environmental
			 assessmentThe study conducted by each partner country under
			 subsection (a) shall assess—
				(1)the probable
			 environmental impact of increased biomass harvesting and production, and
			 biofuels production and use; and
				(2)the availability
			 of financing for biofuels from global carbon credit trading mechanisms.
				(g)Food security
			 assessmentThe study conducted by each partner country under
			 subsection (a) shall assess the potential impact on food stocks and prices in
			 the partner country.
			(h)Development of
			 policy options To promote biofuels production and use
				(1)In
			 generalThe study conducted by each partner country under
			 subsection (a) shall identify and evaluate policy options to promote biofuels
			 production and use, after taking into account—
					(A)the existing
			 energy policy of the country; and
					(B)the technologies
			 available to convert local biomass resources into biofuels in the
			 country.
					(2)CoordinationIn
			 conducting the evaluation under paragraph (1), the partner country shall
			 provide for participation of local, national, and international public, civil
			 society, and private institutions that have responsibility or expertise in
			 biofuels production and use.
				(3)Principal
			 issuesThe study shall address with respect to the partner
			 country—
					(A)the potential of
			 biomass in the country and the barriers to the production of biofuels from such
			 biomass products;
					(B)the strategies
			 for creating a market for biomass products;
					(C)the potential
			 contribution biofuels have in reducing fossil fuel consumption;
					(D)environmental
			 sustainability issues and policy options and the mitigating effect on carbon
			 emissions of increased biofuels production;
					(E)the potential
			 contribution biofuels have on economic development, poverty reduction, and
			 sustainability of energy resources;
					(F)programs for the
			 use of biofuels in the transportation sector;
					(G)economic
			 cooperation across international borders to increase biofuels production and
			 use;
					(H)the potential for
			 technological collaboration and joint ventures for biofuels and the
			 technological, cultural, and legal barriers that may impede such collaboration
			 and joint ventures; and
					(I)the economic
			 aspects of the promotion of biofuels, including job creation, financing and
			 loan mechanisms, credit mobilization, investment capital, and market
			 penetration.
					(i)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of State $20,000,000 for fiscal year 2010 to carry out this
			 section.
			8.Regional
			 development banksThe
			 Secretary of the Treasury shall instruct the United States Executive Director
			 to each regional development bank and inform the public that it is the policy
			 of the United States that assistance provided by such bank should encourage
			 development of renewable energy sources, including energy derived from biomass.
			 In coordination with the Secretary of State and the Secretary of Energy, the
			 Secretary of the Treasury shall provide information regarding progress in the
			 development of renewable energy sources, including energy derived from biomass.
			 The information shall be included in the annual report to Congress required by
			 section 13 on the implementation of this Act.
		9.Carbon credit
			 trading mechanisms
			(a)In
			 generalThe Secretary of State shall work with interested
			 governments in the Western Hemisphere and other countries to facilitate
			 regional and hemispheric carbon trading mechanisms consistent with the United
			 Nations Framework Convention on Climate Change and existing trade and financial
			 agreements to—
				(1)establish credits
			 for the preservation of tropical forests;
				(2)use greenhouse
			 gas-reducing agricultural practices;
				(3)jointly fund
			 greenhouse gas sequestration studies and experiments in various geological
			 formations; and
				(4)jointly fund
			 climate mitigation studies in vulnerable areas in the Western
			 Hemisphere.
				(b)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of State $10,000,000 for fiscal year 2010 to carry out this
			 section.
			10.Energy crisis
			 response preparedness
			(a)FindingsCongress
			 makes the following findings:
				(1)Cooperation
			 between the United States Government and the governments of other countries
			 during an energy crisis promotes the national security of the United States and
			 of the other countries.
				(2)Credible
			 contingency plans to respond to energy shortages may serve as a deterrent to
			 the manipulation of energy supplies by export and transit countries.
				(3)The vulnerability
			 of most countries in the Western Hemisphere to supply disruptions from
			 political, natural, or terrorism causes may introduce instability in the
			 Western Hemisphere and can be a source of conflict, despite the existence of
			 major energy resources in the Western Hemisphere. The United States and Canada
			 are the only members of the International Energy Program in the Western
			 Hemisphere.
				(4)Regional and
			 international agreements for the management of energy emergencies in the
			 Western Hemisphere will benefit market stability and encourage development in
			 participating countries.
				(b)Establishment
			 of an energy crisis response mechanism for the western hemisphere
				(1)AuthorityThe
			 Secretary of State, in coordination with the Secretary of Energy, shall
			 immediately seek to establish a Western Hemisphere energy crisis response
			 mechanism (in this subsection referred to as the
			 mechanism).
				(2)ScopeThe
			 mechanism established under paragraph (1) shall include—
					(A)real-time
			 information sharing and a coordination mechanism to respond to energy supply
			 emergencies in the Western Hemisphere;
					(B)technical
			 assistance in the development and management of national and regional strategic
			 energy reserves in the Western Hemisphere;
					(C)the promotion of
			 increased energy infrastructure integration between countries in the Western
			 Hemisphere;
					(D)emergency demand
			 restraint measures in the Western Hemisphere;
					(E)the development
			 of the ability of countries in the Western Hemisphere to switch energy sources
			 and to switch to alternative energy production capacity;
					(F)energy demand
			 intensity reduction programs as measured by energy consumption per unit of
			 economic activity; and
					(G)measures to
			 strengthen sea lanes and infrastructure security in the Western
			 Hemisphere.
					(3)MembershipThe
			 Secretary shall seek to include in the mechanism each major energy producer and
			 major energy consumer in the Western Hemisphere and other members of the Energy
			 Forum established pursuant to section 4(a).
				(4)StudyThe
			 Secretary of Energy shall—
					(A)conduct a study
			 of supply vulnerability relating to natural gas in the Western Hemisphere;
			 and
					(B)submit a report
			 to the Committee on Foreign Relations and the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Foreign Affairs and the Committee
			 on Energy and Commerce of the House of Representatives that includes
			 recommendations for infrastructure and regulatory needs for reducing supply
			 disruption vulnerability and international coordination.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Energy $10,000,000 for fiscal year 2010 to carry out this
			 section.
			11.Energy foreign
			 assistance
			(a)In
			 generalThe Administrator of the United States Agency for
			 International Development (in this section referred to as the
			 Administrator) shall seek to increase United States foreign
			 assistance for renewable energy, including assistance for activities to reduce
			 dependence on imported energy by switching to biofuels.
			(b)Development
			 strategy reviewThe Administrator shall—
				(1)review country
			 assistance strategies and make recommendations to increase assistance for
			 renewable energy activities; and
				(2)submit the
			 results of the review conducted under paragraph (1) to the Committee on Foreign
			 Relations and the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Foreign Affairs and the Committee on Energy and Commerce of
			 the House of Representatives not later than 180 days after the date of the
			 enactment of this Act.
				(c)Expedited
			 sustainable energy grants
				(1)AuthorizationThe
			 Administrator is authorized to award grants to nongovernmental organizations
			 for sustainable energy and job creation projects in at-risk nations, such as
			 Haiti. Applications for grants shall be submitted in such form and in such
			 manner as the Administrator determines and grants shall be awarded on an
			 expedited basis upon approval of the application.
				(2)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 United States Agency for International Development $10,000,000 to provide
			 grants under this subsection.
				12.Energy public
			 diplomacy
			(a)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of State $5,000,000 for public diplomacy activities relating to
			 renewable energy in the Western Hemisphere.
			(b)LimitationNot
			 less than 50 percent of any amount appropriated pursuant to paragraph (1) shall
			 be used for education activities implemented through civil society
			 organizations.
			13.ReportThe Secretary of State, in consultation with
			 the Secretary of Energy, shall submit an annual report to Congress on the
			 activities carried out to implement this Act.
		
